Citation Nr: 1033260	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-27 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for 
service-connected lumbosacral spine disability.

2.  Entitlement to special monthly compensation (SMC) benefits 
pursuant to 38 U.S.C.A. § 1114(l).

3.  Entitlement to SMC benefits pursuant to 38 U.S.C.A. 
§ 1114(s)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The issues of entitlement to an initial rating greater than 20 
percent for service-connected lumbosacral spine disability and 
entitlement to SMC benefits pursuant to 38 U.S.C.A. § 1114(l) are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran is currently service-connected for anxiety 
reaction with psychophysiological gastrointestinal reaction, 
rated as 70 percent disabling effective January 24, 2000; status 
post left hip replacement, rated as 50 percent disabling 
effective January 1, 2002; status post right hip replacement, 
rated as 30 percent disabling effective January 1, 2005; 
osteoarthritis of the lumbar spine, rated as 20 percent disabling 
effective March 30, 2006; tinnitus, rated as 10 percent disabling 
effective March 30, 2006; perforated right tympanic membrane, 
rated as noncompensable; and bilateral hearing loss, rated as 
noncompensable.

2.  The Veteran filed his claim of entitlement to SMC benefits on 
March 30, 2006.

3.  The record establishes that the Veteran's service-connected 
psychiatric disorder, when considered alone, has rendered him 
unable to obtain and maintain substantially gainful employment 
since January 2002.

4.  The Veteran is entitled to SMC benefits under 38 U.S.C.A. 
§ 1114(s)(1) based upon an award of TDIU primarily due to 
service-connected psychiatric disorder plus additional service-
connected disability independently ratable at 60 percent or more.


CONCLUSION OF LAW

The criteria for an award of SMC benefits pursuant to 38 U.S.C.A. 
§ 1114(s)(1) have been met.  38 U.S.C.A. §§ 1114, 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352, 4.14 (2009); 
Veterans Benefits Administration (VBA) Fast Letter 09-33 (July 
22, 2009); Bradley v. Peake, 22 Vet. App. 280 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

SMC is payable to a veteran who is, as a result of his service-
connected disabilities, so helpless as to need or require the 
regular aid and attendance of another person.  38 U.S.C.A. 
§ 1114(l); 38 C.F.R. § 3.350(b)(3).  A veteran will be considered 
in need of regular aid and attendance if he or she: (1) is blind 
or so nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual field 
to five degrees or less; (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes a 
factual need for aid and attendance under the criteria set forth 
in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

The following criteria will be considered in determining whether 
the veteran is in need of the regular aid and attendance of 
another person: the inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without such aid; the inability of the 
veteran to feed himself through the loss of coordination of upper 
extremities or through extreme weakness; the inability to attend 
to the wants of nature; or an incapacity, physical or mental, 
which requires care or assistance on a regular basis to protect 
the veteran from the hazards or dangers incident to his daily 
environment.  38 C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that it was not 
required that all of the disabling conditions enumerated in the 
provisions of 38 C.F.R. § 3.352(a) be found to exist to establish 
eligibility for aid and attendance and that such eligibility 
required at least one of the enumerated factors be present.  The 
Court added that the particular personal function which the 
veteran was unable to perform should be considered in connection 
with his or her condition as a whole and that it was only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that there be 
a constant need.

If the veteran does not qualify for increased benefits for aid 
and attendance, increased compensation benefits may still be 
payable if the veteran has a single permanent disability rated 
100 percent disabling, and has either additional service-
connected disability or disabilities independently ratable at 60 
percent or more, or is permanently housebound by reason of 
service-connected disability or disabilities.  38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.351(d).  A veteran is "permanently 
housebound" when he/she is substantially confined to his house 
(ward or clinical areas, if institutionalized) or immediate 
premises due to service-connected permanent disability or 
disabilities.  38 C.F.R. § 3.350(i)(2).

For purposes of 38 U.S.C.A. § 1114(s)(1), an award of TDIU may 
satisfy the 100 percent schedular requirement if the TDIU 
evaluation was, or can be, predicated upon a single disability.  
VBA Fast Letter 09-33 (July 22, 2009).  See Bradley v. Peake, 22 
Vet. App. 280 (2008).  However, no disability can be considered 
twice in calculating the percentage requirements to ensure that 
the prohibition against pyramiding contained in 38 C.F.R. § 4.14 
is not violated.  Thus, the additional service-connected 
disabilities ratable as 60 percent disabling must be separate and 
distinct from those warranting the TDIU evaluation.

The Veteran is currently service-connected for anxiety reaction 
with psychophysiological gastrointestinal reaction, rated as 70 
percent disabling effective January 24, 2000; status post left 
hip replacement, rated as 50 percent disabling effective January 
1, 2002; status post right hip replacement, rated as 30 percent 
disabling effective January 1, 2005; osteoarthritis of the lumbar 
spine, rated as 20 percent disabling effective March 30, 2006; 
tinnitus, rated as 10 percent disabling effective March 30, 2006; 
perforated right tympanic membrane, rated as noncompensable; and 
bilateral hearing loss, rated as noncompensable.

The Veteran filed his claim for SMC benefits on March 30, 2006.  
Important for this decision, a September 2003 RO rating decision 
awarded TDIU, effective January 1, 2002, based upon the Veteran's 
service-connected acquired psychiatric disorder.  Thereafter, the 
Veteran has been awarded service connection for bilateral hip 
replacements, osteoarthritis of the lumbar spine and tinnitus.  
These disabilities result in additional service-connected 
disability independently ratable as 60 percent or more.  

As such, the record establishes the Veteran's entitlement to SMC 
benefits under 38 U.S.C.A. § 1114(s)(1) since the inception of 
the appeal.

As addressed in the remand below, the Board defers the issue of 
entitlement to SMC benefits pursuant to 38 U.S.C.A. § 1114(l) 
pending further development.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

As reflected above, the Board has granted the Veteran's claim of 
SMC benefits under 38 U.S.C.A. § 1114(s)(1) for the entire appeal 
period.  As this particular benefit is granted in full, any 
potential error committed with respect to either the duty to 
notify or the duty to assist, has been harmless and need not be 
discussed.

ORDER

The claim of entitlement to SMC under 38 U.S.C.A. § 1114(s)(1) is 
granted.


REMAND

The Veteran filed a claim of service connection for low back 
disability in May 2006.  In support of his claim, the Veteran 
submitted medical opinion that he manifested "chronic lumbar 
disc herniation with resulting pain and disability" which was 
aggravated by service-connected bilateral hip disability. 

In a rating decision dated March 2007, the RO granted service 
connection for "osteoarthritis of the lumbar spine" and 
evaluated this disability under Diagnostic Code 5242 
(degenerative arthritis of the spine).  The Veteran has appealed 
to the Board the initial rating assigned for his low back 
disability.

At his hearing in May 2010, the Veteran alleged a worsening of 
his overall low back disability since the June 2009 VA 
examination.  In addition to a worsening of pain, the Veteran 
reported that he was about to undergo a VA electromyography (EMG) 
study to evaluate pain radiation to his lower extremities.  His 
available VA clinical records in fact reflect that an EMG study 
and a lumbar spine computed tomography (CT) scan were ordered in 
October 2010 to investigate potential radicular pain.

In adjudicating this case, the RO has made no mention concerning 
the applicability of the criteria for evaluating intervertebral 
disc syndrome (IVDS) which, by the record, appears to be a 
potential contributing factor to the current severity of the 
Veteran's overall low back disability, though this is not clear.  
In light of this fact, and the lay and medical evidence of 
potential increased severity of low back disability, the Board 
finds that additional RO adjudications and medical examination 
are necessary prior to any further appellate review.

Accordingly, the case is REMANDED to the RO via the AMC for the 
following action:

1.  Obtain the Veteran's clinical records of 
treatment for service-connected disabilities from 
the Boston, Massachusetts VA Medical Center since 
November 2009.

2.  Upon completion of the above and conducting 
any necessary additional development, the RO 
should specifically adjudicate whether the 
Veteran's intervertebral disc syndrome of the 
lumbar spine is part and parcel of the service-
connected thoracolumbar spine disability.

3.  Thereafter, the RO should schedule the Veteran 
for appropriate examination(s) to determine the 
current nature and severity of his service-
connected thoracolumbar spine disability.  The 
claims folder must be provided to the examiner for 
review.  The examiner should be requested to 
perform any and all tests necessary and the 
results should be included in the examination 
report.

4.  Upon completion of the above, the RO should 
readjudicate the issues on appeal.  If any claim 
on appeal remains unfavorable, the RO should 
furnish the Veteran and his representative a 
supplemental statement of the case, and afford the 
applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


